Citation Nr: 0607960	
Decision Date: 03/20/06    Archive Date: 03/29/06

DOCKET NO.  05-10 980	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for brain damage, 
claimed as due to chemical exposure.

2.  Entitlement to service connection for back 
disability/lumbar radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The appellant had active service from June 1955 to September 
1957.

This appeal was initially developed to include the additional 
issues of entitlement to service connection for lung damage, 
claimed as due to chemical exposure, and whether new and 
material evidence had been received to reopen a claim of 
service connection for a psychiatric disorder, to include 
post-traumatic stress disorder.  In his March 2005 VA Form 9, 
Appeal to the Board of Veterans' Appeals, received by the 
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri, in April 2005, the veteran indicated that he wished 
only to appeal the issues of dementia by chemical exposure 
and back injury.  Accordingly, only issues listed on the 
title page of this decision are currently before the Board of 
Veterans' Appeals (Board).


FINDING OF FACT

On March 10, 2006, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2003).  The appellant 
has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


